 
 
I 
111th CONGRESS 2d Session 
H. R. 4983 
 
 
March 25, 2010 
Mr. Quigley introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Rules, House Administration, the Judiciary, and Standards of Official Conduct, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Ethics in Government Act of 1978, the Rules of the House of Representatives, the Lobbying Disclosure Act of 1995, and the Federal Funding Accountability and Transparency Act of 2006 to improve access to information in the legislative and executive branches of the Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transparency in Government Act of 2010. 
2.Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Improving Access to Information about Members of Congress 
Sec. 101. Greater disclosure and electronic filing of personal financial information. 
Sec. 102. Greater disclosure of travel reports. 
Sec. 103. Greater disclosure of gift reports. 
Sec. 104. Greater disclosure of earmarks. 
Title II—Enhancing Public Access to the Work of Congressional Committees, Legislation, and Votes 
Sec. 201. Increase transparency of committee votes. 
Sec. 202. Increase transparency of committee work. 
Sec. 203. Increase transparency of committee schedules through the Clerk. 
Sec. 204. Require all legislation be publicly available 72 hours before consideration. 
Sec. 205. Increased transparency of recorded votes. 
Title III—Enhancing Public Access to Congressional Research Service 
Sec. 301. Enhance access to CRS. 
Title IV—Lobbying Disclosure 
Sec. 401. GAO study of lobbyist registration and disclosure. 
Sec. 402. Expedited online registration of lobbyists; expansion of registrants. 
Sec. 403. Disclosure of additional information by lobbyists. 
Sec. 404. Disclosure of political contributions. 
Sec. 405. Effective date. 
Title V—Transparency in Federal Contracting 
Sec. 501. Improving application programming interface and website data elements. 
Sec. 502. Improving data quality. 
Sec. 503. Recipient performance transparency. 
Sec. 504. Improvement of Federal Awardee Performance and Integrity Information System Database. 
Sec. 505. Requirements relating to reporting of award data. 
Title VI—Executive Branch Transparency 
Sec. 601. Requirement for disclosure of Federal sponsorship of all Federal advertising or other communications. 
Title VII—Strengthening FOIA 
Sec. 701. Digital access to completed responses to the Freedom of Information Act. 
Sec. 702. Commission on Freedom of Information Act Processing Delays. 
Title VIII—Enforcement 
Sec. 801. Audits by the Government Accountability Office.   
IImproving Access to Information about Members of Congress 
101.Greater disclosure and electronic filing of personal financial information 
(a)Additional financial disclosure requirements 
(1)Section 102(a)(1)(B) of the Ethics in Government Act of 1978 is amended in clause (iv) by striking $15,000 and inserting $25,000 and by striking clauses (v) through (ix) and inserting the following new clauses: 
 
(v)greater than $25,000 but not more than $100,000, round to the nearest $10,000, 
(vi)greater than $100,000 but not more than $1,000,000, round to the nearest $100,000, or 
(vii)greater than $1,000,000, round to the nearest $1,000,000.. 
(2)Section 102(d)(1) of the Ethics in Government Act of 1978 is amended by striking (3), (4), (5), and (8) an inserting (5) and (8). 
(3)Section 102(d) of the Ethics in Government Act of 1978 is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph: 
 
(3)The categories for reporting the amount or value of the items covered in paragraphs (3) or (4) of subsection (a) are as follows: 
(A)not more than $15,000; 
(B)greater than $15,000 but not more than $25,000; 
(C)greater than $25,000 but not more than $100,000, round to the nearest $10,000; 
(D)greater than $100,000 but not more than $1,000,000, round to the nearest $100,000; and 
(E)greater than $1,000,000, round to the nearest $1,000,000.. 
(b)More frequent disclosure of financial transactions involving large sums of money 
(1)Section 101 of the Ethics in Government Act of 1978 is amended by adding at the end the following new subsection: 
 
(i)In addition to any other report required to be filed by a Member of Congress or officer or employee of the Congress, each such individual is required to file a quarterly report on April 30, July 30, October 30, and January 30 of each year covering the preceding calendar quarter if that individual (or the spouse or any dependent child of that individual) purchased, sold, or exchanged any property described in subsection (a)(5) valued at not less than $250,000 during that calendar quarter. For any such transaction of not less than $250,000, such report shall contain all of the information required under subsection (a)(5).. 
(2) 
(A)Clause 1 of rule XXVI of the Rules of the House of Representatives is amended by inserting (a) after 1. and by adding at the end the following new paragraphs:  
 
(b)If any report is filed with the Clerk for a calendar quarter pursuant to section 101(i) of the Ethics in Government Act of 1978, the Clerk shall compile all such reports sent to the Clerk by Members and have them printed as a House document, which shall be made available to the public, as soon as practicable. 
(c)Each individual required to file a report with the Clerk under title I under the Ethics in Government Act of 1978 shall file and maintain such report in electronic form.. 
(B)Comparable language to be added by the Senate. 
(c)Availability on the Internet of reports filed under this title with the Clerk of the House or the Secretary of the SenateSection 103 of the Ethics in Government Act of 1978 is amended by adding at the end the following new subsection: 
 
(l)The Clerk of the House of Representatives and the Secretary of the Senate shall each make available any report filed with them under this title within 48 hours of the applicable submission deadline on the website of the Clerk or the Secretary, as applicable, in a searchable, sortable, downloadable format.. 
(d)Effective dateThe amendments made by this section shall apply to reports filed for calendar years or calendar quarters beginning after the date of enactment of this Act. 
102.Greater disclosure of travel reports 
(a)Foreign travelClause 8(b)(3) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new sentence: Within 48 hours after any such report is filed with the chair of a committee, the chair shall post the report on the Internet site of the committee in a searchable, sortable, downloadable format.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to travel commencing after the date of enactment of this Act.  
103.Greater disclosure of gift reports 
(a)Requiring Clerk of the House To Post Reports on Internet Not Later Than 48 Hours After Receipt 
(1)Clause 5(b)(5) of rule XXV of the Rules of the House of Representatives is amended— 
(A)by striking shall make available and inserting shall post on the public Internet site of the Clerk and otherwise make available; and 
(B)by striking as possible and inserting the following: as possible, but in no event later than 48 hours,. 
(2)Comparable language to be added by the Senate.  
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to reports filed on or after the date of the adoption of this resolution. 
104.Greater disclosure of earmarks 
(a)Electronic disclosure by Members 
(1)Rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 18 as clause 19 and by inserting after clause 17 the following: 
 
18.A Member, Delegate, or Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit shall, within 24 hours after making such request— 
(1)post on his or her public website for the remainder of the Congress the following— 
(A)the name and address of the intended recipient; 
(B)whether the intended recipient is a for-profit or not-for-profit entity; 
(C)the requested amount (only in the case of congressional earmarks); and  
(D)an explanation of the request, including the purpose, and why it is a valuable use of taxpayer funds; 
(2)electronically submit to the committee of subject-matter jurisdiction the webpage address where such information is posted; 
(3)identify each request as having been submitted to the committee of subject-matter jurisdiction; and 
(4)display on the homepage of such website a hypertext link that contains the words Earmarks, Appropriations Requests, Limited Tax Benefits, or Limited Tariff Benefits and that directs to such webpage address, and maintain that link for at least 30 calendar days after the last such request is made during the Congress.. 
(2)The last sentence of clause 16 of rule XXIII of the Rules of the House of Representatives is amended by striking and clause 17 and inserting , clause 17, and clause 18. 
(b)Electronic disclosure by committeesRule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  
 
 
Earmark disclosure websites(s) 
(1)Any committee that accepts any request of a Member, Delegate, or Resident Commissioner for a congressional earmark, a limited tax benefit, or a limited tariff benefit shall maintain a public website with an earmark disclosure webpage that contains the following for each such request— 
(A)the bill name; 
(B)the name, State, and district of that individual; 
(C)the name and address of the intended recipient; 
(D)whether the intended recipient is a for-profit or not-for-profit entity; 
(E)the requested amount (only in the case of congressional earmarks);  
(F)a brief description; and 
(G)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request);and is in a downloadable format that is searchable and sortable by such characteristics. 
(2)Any written statement received by a committee under clause 17(a) of rule XXIII shall be posted on the earmark disclosure webpage of the committee. 
(3)The earmark disclosure webpage of a committee shall list the names of any Member, Delegate, and Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit and link directly to their webpage addresses referred to in clause 18(2) of rule XXIII. 
(4)The earmark disclosure webpage of a committee shall post the information required under subparagraphs (1) through (3) within one week of receipt, and shall maintain that information on that webpage for the remainder of the Congress. 
(5)For purposes of this paragraph, the terms congressional earmark, limited tax benefit, and limited tariff benefit shall have the meaning given them in clause 9 of rule XXI.. 
(c)Point of orderClause 9 of rule XXI of the Rules of the House of Representatives is amended by redesignating paragraphs (e), (f), and (g) as paragraphs (f), (g), and (h), respectively, and by inserting after paragraph (d) the following:  
 
(e)It shall not be in order to consider any bill or joint resolution, or an amendment thereto or conference report thereon, that carries a congressional earmark, limited tax benefit, or limited tariff benefit for which a Member, Delegate, or Resident Commissioner failed to comply with any applicable requirement of clause 18 of rule XXIII. . 
(d)Effective dateThe amendments made by this section shall apply to requests for congressional earmarks, limited tax benefits, and limited tariff benefits made after the date this resolution is agreed to. 
(e)Centralized database for earmarks, limited tax benefits, and limited tariff benefits 
(1)The Clerk of the House of Representatives, the Secretary of the Senate, and the chairs of the Committee on Appropriations of the House of Representatives and the Senate and of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate shall collaborate to create one centralized database where all requests for earmark, limited tax benefits, and limited tariff benefits are available on the Internet in a searchable, sortable, downloadable format to the public. The data available to the public for each earmark should include— 
(A)an identification of the bill into which the earmark is to be inserted; 
(B)the name, State, and district of the Member of Congress requesting the earmark; 
(C)the name and address of the intended recipient; 
(D)whether the intended recipient is a for-profit or not-for-profit entity; 
(E)the requested amount (only in the case of congressional earmarks); 
(F)a brief description of the earmark; and 
(G)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request). 
(2)The centralized database for earmarks referred to in paragraph (1) shall be implemented within six months after the date of enactment of this Act. 
IIEnhancing Public Access to the Work of Congressional Committees, Legislation, and Votes 
201.Increase transparency of committee votesClause 2(e)(1)(B)(i) of rule XI of the Rules of the House of Representatives is amended— 
(1)in the first sentence, by inserting and within 24 hours of such record vote on its Web site on the Internet before the period at the end thereof; and 
(2)in the second sentence, by inserting and information so available on its Web site before shall. 
202.Increase transparency of committee work 
(a)In the House of Representatives Clause 1 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(e) 
(1)Each committee shall post on its Internet website the public hearings and markup schedules of the committee and each of its subcommittees at the same time that information is made available to members of the committee.  
(2)For each hearing and markup for which information is posted under subparagraph (1), the committee shall post on its Internet website as soon as practicable the following: the topic, related legislation, testimony of witnesses, opening statements of the chair and ranking minority member, transcripts, and audio and video recordings. 
(3)Within 24 hours after a committee or subcommittee orders any bill or resolution to be reported, the committee or subcommittee, as applicable, shall post on its Internet website all amendments that were agreed to, except for technical and conforming changes authorized by the committee or subcommittee.. 
(b)In the SenateComparable language to be added by the Senate. 
203.Increase transparency of committee schedules through the ClerkClause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(l)The Clerk shall require the House to provide, in a structured data format, a complete list of all public hearing and markup schedules of committees and subcommittees as soon as publically available, including links to committee websites.. 
204.Require all legislation be publicly available 72 hours before consideration 
(a)Availability of legislation 
(1)Clause 4 of rule XIII of the Rules of the House of Representatives is amended— 
(A)in its side heading, by inserting legislation and before reports;  
(B)in paragraph (a) by striking subparagraph (1) and inserting the following new subparagraph: 
 
(1)Except as specified in subparagraph (2), it shall not be in order to consider in the House a measure or matter until 72 hours (excluding Saturdays, Sundays and holidays except when the House is in session on such a day) after the text of such measure or matter (and, if the measure or matter is reported, the text of all accompanying reports) have been made available to Members, Delegates, the Resident Commissioner, and the general public pursuant to subparagraph (3). ;  
(C)by adding at the end of paragraph (a) the following new subparagraph: 
 
(3)Without further amendment before floor consideration, the full text of the measure or matter and each committee report thereon shall be posted continuously by means of the Internet in such a manner that they are conveniently accessible using existing technology, anonymously and at no cost, in a format that is searchable by text. ; and  
(D)in paragraph (c), by striking the third calendar day and inserting at least 72 hours and by striking on and inserting after.  
(2)Rule XIII of the Rules of the House of Representatives is further amended— 
(A)in clause 5(b), by striking and the Resident Commissioner and inserting the Resident Commissioner, and the general public; and  
(B)in clause 6(c), by striking “or” at the end of subparagraph (1), by striking the period at the end of subparagraph (2) and inserting “; or ”, and by inserting before the period a rule or order proposing a waiver of clause 4(a) of rule XIII or of clause 8(a) or 8(b) of rule XXII, unless a question of consideration of the rule is adopted by a vote of two-thirds of the Members voting, a quorum being present. 
(b)Availability of conference reportsClause 8 of rule XXII of the Rules of the House of Representatives is amended— 
(1)by striking subparagraph (a) and inserting the following new paragraph:  
 
(a) 
(1)It shall not be in order to consider a conference report until 72 hours (excluding Saturdays, Sundays and holidays except when the House is in session on such a day) after the conference report and the accompanying joint explanatory statement have been available to Members, Delegates, the Resident Commissioner, and the general public pursuant to subparagraph (2).  
(2)Without further amendment before floor consideration, the full texts of the conference report and the accompanying signed joint explanatory statement shall be posted continuously by means of the Internet in such a manner that they are conveniently accessible using existing technology, anonymously and at no cost, in a format that can be searched by text. ; 
(2)in paragraph (b), by striking subparagraphs (1) and (2) and inserting the following new subparagraphs:  
 
(1)It shall not be in order to consider a motion to dispose of a Senate amendment reported in disagreement by a conference committee until at least 72 hours (excluding Saturdays, Sundays and holidays except when the House is in session on such a day) after the report in disagreement and any accompanying statement have been available to Members, Delegates, the Resident Commissioner, and the general public pursuant to subparagraph (2). 
(2)Without further amendment before floor consideration, the full texts of a Senate amendment reported in disagreement and any accompanying statement shall be posted continuously by means of the Internet in such a manner that they are conveniently accessible using existing technology, anonymously and at no cost, in a format that can be searched by text. . 
(c)Protection of classified informationNothing in this section or any amendment made by it shall be interpreted to require or permit the declassification or posting on the Internet of classified information in the custody of the House of Representatives. Such classified information shall be made available to Members in a timely manner as appropriate under existing laws and rules. 
(d)In the SenateComparable language to be added by the Senate. 
205.Increased transparency of recorded votes 
(a)Additional duties of the Clerk of the House and the Secretary of the SenateThe Clerk of the House of Representative and the Secretary of the Senate shall post on the public Internet site of the Office of the Clerk or of the Secretary, respectively, a record, organized by the name of each Member or Senator, in a structured data format, of the recorded votes of that Member or Senator, including the roll, date, issue, question, result, and title or description of the vote, and any cost estimate of the Congressional Budget Office related to the vote. 
(b)Web linkEach Member shall provide a link to the Clerk of the House of Representatives of a list of recorded votes from that Member’s web site, and each Senator shall provide a link to the Secretary of the Senate of a list of recorded votes from that Senator’s web site. 
(c)DefinitionAs used in this section, the term Member means a Representative in Congress, a delegate to Congress, or the Resident Commissioner from Puerto Rico. 
(d)Effective dateThis section shall apply to recorded votes occurring after the date of enactment of this Act. 
IIIEnhancing Public Access to Congressional Research Service 
301.Enhance access to CRS 
(a)Availability of CRS information on the InternetExcept as provided by subsection (b) and (c), the Clerk of the House of Representatives, in consultation with the Director of Congressional Research Service (hereafter in this section referred to as CRS), shall make publically available on the Internet the following CRS information: 
(1)CRS Issue Briefs; 
(2)CRS Reports that are available to Members of Congress through the CRS website; and 
(3)CRS Authorization of Appropriations and Appropriations Products. 
(b)Exemption for confidential informationInformation deemed confidential by the Director of CRS or the head of the Federal department or agency that provided that information to CRS and any document that is a confidential research request made by an individual, office, or committee shall be exempt from disclosure under subsection (a). 
(c)Additional exemptionsThe Clerk of the House of Representatives, in consultation with the Director of CRS, shall— 
(1)remove the personal information of CRS employees, including names and phone numbers; 
(2)remove material that may infringe the copyright of a work protected under title 17, United States Code; and 
(3)make any changes to information that s/he deems necessary to ensure its accuracy and currency. 
(d)Conforming provisionNothing in this section shall be construed to require the Director of CRS to respond to any inquiry made by a member of the public respecting the information covered by this section. 
(e)Access to CRS websiteMembers and standing committees of the House of Representatives shall provide a link to the CRS database on their websites. 
(f)Establishing, maintaining, and updating the databaseWithin 6 months after the date of enactment of this Act, the Clerk of the House of Representatives shall establish the database necessary to carry out this section. The Clerk shall be responsible for maintaining and updating the information on that database. 
IVLobbying Disclosure 
401.GAO study of lobbyist registration and disclosure 
(a)StudyThe Comptroller General shall, beginning not later than 90 days after the date of the enactment of this Act, conduct a study to examine the following: 
(1)Whether and to what extent persons exerting substantial influence on the legislative process and executive branch decisionmaking are avoiding the registration and reporting requirements under the Lobbying Disclosure Act of 1995. 
(2)Whether all individuals who fall within the definition of lobbyist under the Lobbying Disclosure Act of 1995 (or the organizations employing such individuals) are registering as required under section 4 of that Act and filing reports under section 5 of that Act, and whether such definition should be amended to avoid evasion of such registration and reporting requirements. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the findings of the study conducted under subsection (a), and shall include any recommendations the Comptroller General has to ensure that all persons exerting substantial influence on the legislative process and executive branch decisionmaking and all individuals qualifying as lobbyists (or the organizations employing such individuals) are complying with the registration and reporting requirements of the Lobbying Disclosure Act of 1995. 
402.Expedited online registration of lobbyists; expansion of registrantsSection 4(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(a)) is amended— 
(1)in paragraph (1)— 
(A)by striking 45 days and inserting 72 hours; 
(B)by striking , or on the first business day after such 45th day if such 45th day is not a business day, and inserting , or on the first business day occurring after such 72nd hour if such 72nd hour does not occur on a business day,; and 
(C)by inserting online after shall register; and 
(2)in paragraph (3)(A)(ii), by striking $10,000 and inserting $5,000. 
403.Disclosure of additional information by lobbyistsSection 5(b)(2)(A) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)(2)(A)) is amended— 
(1)by striking (A) and inserting (A)(i); 
(2)by adding and after the semicolon; and  
(3)by adding at the end the following: 
 
(ii)for each issue listed under clause (i), a list identifying— 
(I)each covered executive branch official with whom the lobbyist engaged in lobbying activities; and 
(II)each covered legislative branch official with whom the lobbyist engaged in lobbying activities and— 
(aa) if the official is an employee of a Member of Congress, the name of that Member of Congress; or 
(bb)if the official is an employee described in clause (ii), (iii), (iv), or (v) of section 3(4), the name of the Member or Members of Congress who hired the official or for whom the official performs duties as such official;. 
404.Disclosure of political contributionsSection 5(d) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(d)) is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking 30 days after and all that follows through 30th day is not and inserting 20 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year, or on the first business day after such 20th day if such 20th day is not; 
(B)by striking semiannual period each place it appears and inserting quarterly period;  
(C)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and 
(D)by inserting after subparagraph (E) the following: 
 
(F)the date, recipient, and amount of bundled contributions made within the quarterly period;; and 
(2)by amending paragraph (2) to read as follows: 
 
(2)DefinitionsIn this subsection: 
(A)Leadership PACThe term leadership PAC has the meaning given that term in section 304(I)(8)(B) of the Federal Election Campaign Act of 1971. 
(B)Bundled contributionThe term bundled contribution means a bundled contribution as defined in section 304(I)(8)(A)(i) of the Federal Election Campaign Act of 1971.. 
405.Effective date 
(a)Section 401Section 401 takes effect on the date of the enactment of this Act. 
(b)AmendmentsThe amendments made by sections 402, 403, and 404 take effect on the first day of the first quarterly period described in section 5(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(a)) that begins after the end of the 90-day period beginning on the date of the enactment of this Act. 
VTransparency in Federal Contracting 
501.Improving application programming interface and Web site data elements 
(a)In generalSection 2 of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note) (referred to in this Act as the Act for purposes of any amendment) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2)(A)(ii), by striking and delivery orders and inserting lease agreements and assignments, and delivery orders; and  
(B)in paragraph (3)— 
(i)in subparagraph (C), by striking and after the semicolon;  
(ii)in subparagraph (D), by striking the period and inserting ; and; and  
(iii)by adding at the end the following: 
 
(E)programmatically search and access all data in a serialized machine readable format (such as XML) via a web-services application programming interface. ; and   
(2)in subsection (b)(1)— 
(A)in subparagraph (F), by striking the period at the end and inserting a semicolon;  
(B)by redesignating subparagraph (G) as subparagraph (J); and  
(C)by inserting after subparagraph (F) the following: 
 
(G)to the extent possible, the agency and department as well as subagencies and suboffices that have authorized the Federal award;  
(H)after January 1, 2012, for all contracts, subcontracts, purchase orders, task orders, lease agreements and assignments, and delivery orders— 
(i)information about the extent of competition in making the award, including the number of bids or proposals determined to be responsive and responsible during the competitive process, and if the award was not competed, the legal authority and specific rationale for making the award without full and open competition;  
(ii)the full amount of money that is awarded under a contract or, in the case of lease agreements or assignments, the amount paid to the Government, and the full amount of any options to expand or extend under a contract;  
(iii)the amount and nature of the profit incentive, such as award fees, offered to contractors for achieving or exceeding specified goals such as fixed price, cost plus pricing, labor hour contracts, and time and materials contracts;  
(iv)an indication if the contract is the result of legislative mandates, set-asides, preference program requirements, or other criteria, and whether the contract is multiyear, consolidated, or performance based; and  
(v)an indication if the contract is a congressionally directed spending item as defined in Public Law 110–81;    
(I)after January 1, 2011, for all grants, subgrants, loans, awards, cooperative agreements, and other forms of financial assistance, an indication if the funding is a congressionally directed spending item as defined in Public Law 110–81; and .    
(b)Effective dateExcept as otherwise provided, amendments made by subsection (a) shall be implemented not later than 6 months after the date of enactment of this Act.  
502.Improving data quality 
(a)In generalThe Act is amended by adding at the end the following: 
 
5.Improving data quality The Director of the Office of Management and Budget shall ensure the following: 
(1)A simple method for the public to report errors is available on the website created by this Act which should— 
(A)allow the public to report errors on single records as well as problems affecting multiple records;  
(B)require the public to provide contact information, including e-mail address, mail address, or telephone number, to be used for informing the reporter of the outcome of the records review;  
(C)send copies of the error report to both an official responsible for the data quality at the agency that generated the data and to the Office of Management and Budget; and  
(D)maintain a public record organized by agency of the total number of records which have had nonfrivolous reports of errors, the number of records which have been corrected, and number of records for which error reports remain unresolved.  
(2)The data used on the website created by this Act is audited for quality annually by an external auditor, in compliance with generally accepted Government auditing standards, with the audit to include at least the following steps: 
(A)Review and report publicly on the activity in the error reporting system created by this section with an analysis for each agency and combined for agencies that includes at least the following indicators: 
(i)Number of errors reported.  
(ii)Number of reported errors resolved.  
(iii)Number of reported errors that remain unresolved.  
(iv)Number of reported errors that led to corrections.  
(v)Number of reported errors on records that proved to be correct.  
(vi)Average number of days to resolve error report.  
(vii)Longest number of days to resolve an error report.  
(viii)Longest held reported error that remains unresolved.  
(B)An independent review annually of data used for the website to verify accuracy of the data and assess the process used for improving data quality with an ability for the public to review these findings.  
(C)Identify and report new standards that should be implemented by agencies to improve data quality. 
(3)Each agency inspector general— 
(A)reviews a statistically representative sample of agency Federal awards every 6 months for the first three years following enactment of this section, and annually thereafter, to determine whether agencies have appropriate measures in place to review Federal Funding Accountability and Transparency data submissions for accuracy and completeness; 
(B)reports to the Director of the Office of Management and Budget and the head of the agency the findings of the review, including recommendations for corrective action; and 
(C)makes publicly available, including through the website created by this Act, the findings of the review.  .  
(b)Effective dateExcept as otherwise provided, the amendments made by subsection (a) shall be implemented not later than June 30, 2011.  
503.Recipient performance transparency 
(a)In generalThe Act as amended by section 502 is amended by adding at the end the following: 
 
6.Recipient performance transparency and past performance The Director of the Office of Management and Budget shall ensure that the unique identifier required in section 2(b)(1)(E) that is used to link information about the entity receiving the award on the website described in section 2 is also used to link information about that entity on the Federal Awardee Performance Integrity Information System. .  
(b)Effective dateThe amendment made by subsection (a) shall be implemented not later than June 30, 2011.  
504.Improvement of Federal Awardee Performance and Integrity Information System Database 
(a)Requirement To make database available to publicSection 872 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4555) is amended in subsection (e) by adding at the end the following: 
 
(3)Public availabilityThe database shall be made available to the public on the Internet in a searchable, sortable, downloadable format.. 
(b)Requirement To include in database 10 years of information on certain persons awarded federal contracts or grantsSection 872 of such Act is amended in subsection (c) by striking 5-year and inserting 10-year. 
(c)Requirement To include information in database regarding certain judgments and settlementsSection 872 of such Act is further amended in subsection (c)(1) by adding at the end the following new subparagraphs:  
 
(E)In an administrative proceeding, any administrative judgment that does not contain an explicit finding or acknowledgment of fault. 
(F)In a civil proceeding, any settlement that does not contain an explicit finding or acknowledgment of fault.. 
505.Requirements relating to reporting of award data 
(a)Subaward data collection and reportingThe Director of the Office and Management and Budget shall develop and implement a specific plan for the collection and reporting of subaward data on Federal contracts, including a time frame for including subaward data on USAspending.gov. 
(b)Process To ensure agency compliance with reporting requirementsThe Director of the Office of Management and Budget shall develop and implement a process to regularly ensure that all Federal agencies report required award information to USAspending.gov. 
(c)Revision of guidanceThe Director of the Office of Management and Budget shall revise the Office’s guidance to Federal agencies on reporting Federal awards to clarify— 
(1)the requirement that award titles describe the award’s purpose; and  
(2)requirements for validating and documenting agency award data submitted by Federal agencies. 
(d)Inclusion of city informationThe Director of the Office of Management and Budget shall include information on the city where work is performed in the Office’s public reporting of the completeness of agency data submissions.  
VIExecutive Branch Transparency 
601.Requirement for disclosure of Federal sponsorship of all Federal advertising or other communications 
(a)RequirementEvery advertisement or other communication paid for by an Executive agency, either directly or through a contract awarded by the Executive agency, shall include a prominent notice informing the target audience that the advertisement or other communication is paid for by that Executive agency.  
(b)DefinitionIn this section, the term advertisement or other communication includes— 
(1)an advertisement disseminated in any form, including print or by any electronic means; and 
(2)a communication by an individual in any form, including speech, print or by any electronic means.   
VIIStrengthening FOIA 
701.Digital access to completed responses to the Freedom of Information Act 
(a)Requirement 
(1)Each agency shall make available all materials contained in the agency’s completed response to a request under section 552 of title 5, United States Code (in this section referred to as a FOIA request) in a structured database; in a searchable, sortable, downloadable database; or in a format searchable by text as appropriate, within one month after the date the FOIA request was completed.  
(2)All information is presumed to be available in an electronic format as described in paragraph (1) unless the agency demonstrates that excessive cost would place an undue burden on the agency. 
(b)Public availabilityAll information included in the agency’s completed response to a FOIA request shall be made available to the public electronically, free of charge through each agency’s website. 
702.Commission on Freedom of Information Act Processing Delays 
(a)EstablishmentThere is established a Commission to be known as the Commission on Freedom of Information Act Processing Delays (in this section referred to as the Commission) for the purpose of conducting a study relating to the methods to help reduce delays in processing requests submitted to Federal agencies under section 552 of title 5, United States Code. 
(b)Membership 
(1)In generalThe Commission shall be composed of 16 members, as follows: 
(A)3 appointed by the Chairman of the Committee on the Judiciary of the Senate. 
(B)3 appointed by the ranking member of the Committee on the Judiciary of the Senate. 
(C)3 appointed by the Chairman of Committee on Oversight and Government Reform of the House of Representatives. 
(D)3 appointed by the ranking member of the Committee on Oversight and Government Reform of the House of Representatives. 
(E)1 appointed by the Attorney General. 
(F)1 appointed by the Director of the Office of Management and Budget. 
(G)1 appointed by the Archivist. 
(H)1 appointed by the Comptroller General. 
(2)QualificationsAppointees must have certain qualifications. 
(c)DutiesThe duties of the Commission are to— 
(1)identify methods that— 
(A)help reduce delays in the processing of FOIA requests submitted to Federal agencies; and 
(B)ensure the efficient and equitable administration of FOIA throughout the Federal Government; and 
(2)examine whether the system for charging fees and granting waivers of fees needs to be reformed in order to reduce delays. 
(d)ReportThe Commission shall submit a report to Congress and the President, not later than 1 year after the date of enactment of this Act, containing the conclusions and recommendations of the Commission. 
VIIIEnforcement 
801.Audits by the Government Accountability Office 
(a)Audit requirementThe Comptroller General shall conduct annual audits of the implementation of the provisions in this Act, and shall submit annually to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audits.  
(b)Matters covered by auditsAudits conducted under this section shall address whether the congressional and executive branch information that is required to be provided to the public through the Internet is complete, primary, timely, accessible, machine processable, non-discriminatory, non-proprietary, and license-free.  
(c)Current standardsAudits conducted under this section shall also address whether the information provided to the public under this Act is produced and maintained using current standards for data publication. 
(d)DefinitionsIn this section: 
(1)CompleteThe term complete means all public data is made available. Public data is data that is not subject to valid privacy, security, or privilege limitations. 
(2)PrimaryThe term primary means data collected at the source, with the highest possible level of granularity, not in aggregate or modified forms. 
(3)TimelyThe term timely means data is made available as quickly as necessary to preserve the value of the data. 
(4)AccessibleThe term accessible means data is available to the widest range of users for the widest range of purposes. 
(5)Machine processableThe term machine processable means data is reasonably structured to allow automated processing. 
(6)Non-discriminatoryThe term non-discriminatory means data is available to anyone, with no requirement of registration. 
(7)Non-proprietaryThe term non-proprietary means data is available in a format over which no entity has exclusive control. 
(8)License-freeThe term license-free means data is not subject to any copyright, patent, trademark, or trade secret regulation. Reasonable privacy, security, and privilege restrictions may be allowed. 
 
